Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.       Acknowledgement is made of the amendment filed 12/31/21.
Claims 1-20 remain pending in the application. 
• No claims are currently amended. 
• No claims are canceled. 
• No claims are new.

Response to Arguments
3.	Applicant's arguments filed on 12/31/21 have been fully considered but they are not persuasive. 
(i)	Applicant did not amend or argue objections to the specification.

(ii)	Applicant's arguments: Claims 1, 3, 5, 7, 8, 10, 12, 14, 15, 17, and 19 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, and 9 of U.S. Pat. No. 10917768 in view of US 6370134 (Aramakyi).
A terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is filed herewith to
overcome the rejection based on non-statutory double patenting.
Claims 2, 4, 6, 9, 11, 13, 16, and 20 were indicated as allowable subject matter, but were objected to as being dependent upon a rejected base claim.
In view of the terminal disclaimer filed on 12/31/2021, Applicant respectfully submits that the claims 1-20 are patentable.
Examiner's response: Examiner respectfully direct applicant to Terminal Disclaimer disapproval note below.

The terminal disclaimer has been disapproved because:
 The person who signed the terminal disclaimer (only for applications filed on or after September 16, 2012, is not the applicant, patentee or an attorney or agent of record. 37 CFR1.321(a) and (b). (See FP 14.26.08) failed to state his/her capacity to sign for the juristic entity, and he/she has not been established as being authorized to act on behalf of the applicant. (See FP 14.26.09).
(Note: PoA can be given to customer number, wherein all practitioners listed under the customer number have PoA. If PoA is given to a list of practitioners by registration number, the list may not comprise more than 10 practitioners or a separate paper
signed by a 37 CFR 1.33(b) party must be in the record identifying which of the practitioners, up to 10, are recognized as having Po A. If the applicant is a juristic entity (e.g., corporation), a representative of the applicant cannot sign the
TD unless it is established that the representative is a party authorized to act on behalf of the applicant.)
Therefore, the nonstatutory double patenting rejection and objection to the specification are properly maintained.


Specification
4. 	The abstract of the disclosure is objected to because it contains legal
term "comprises". Correction is required. See MPEP § 608.01 (b).
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1,3,5,7,8,10,12,14,15,17,19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3, 4, 5 ,9 of U.S. Patent No. 10917768 in view of Aramaki (US 6370134).
With regards to claim 1, ‘768 discloses in claim 1 a method performed in a transmitter, comprising: comprising a receive symbol mask and a spreading code, at least one receive symbol mask being specific for, and known to, the receiver, and the spreading code being unknown to the receiver; employing the at least one receive symbol mask to determine if at least one of the plurality of signals is intended for the receiver (see claim 1, of ‘768) 
 ‘768 discloses all of the subject matter discussed above, but for receiving a plurality of signals from multiple transmitters, each of the plurality of signals and employing linear digital signal processing to exploit the spreading code in each of the plurality of signals 
However, Aramaki discloses a transmission side transmits (see fig. 2) a frame in which a masked symbol spread with a common short code to all base stations is prepared at equal intervals and a symbol spread with a long code group identification is multiplexed in the masked symbol according to the predetermined pattern. A reception side (see fig. 2) detects a pattern of the multiplexed symbol in pattern detecting section 113 as detecting a long code identification short code to acquire a long code phase. Based on the long code phase, a long code included in a long code group is searched. The processing sections featured by CDMA in the base station and mobile terminal device
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify the invention of ‘768 as
taught by Aramaki discloses include transceiver method. 
Rationale: Some teaching, suggestion, or motivation in the prior art that
would have led one of ordinary skill to modify the prior art reference or to
combine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve the
Graham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either in
the references themselves or in the knowledge generally available to one of ordinary
skill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 

necessary, in view of the facts of the case under consideration, to explain a conclusion
of obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the invention of ‘768 as
taught by Aramaki  include transceiver method with a reasonable expectation of success, thus reduce the hardware scale (see, Aramaki col. 2, lines 39-41). 
Therefore, the claimed subject matter would have been obvious to a person
having ordinary skill in the art before the
effective filing date of the claimed invention

With regards to claim 8,  An apparatus comprising at least one processor, memory in electronic communication with the processor, and instructions stored in the memory, the instructions executable by the at least one processor for: receiving a plurality of signals from multiple transmitters, each of the plurality of signals comprising a receive symbol mask and a spreading code, at least one receive symbol mask being specific for, and known to, the receiver, and the spreading code being unknown to the receiver; employing the at least one receive symbol mask to determine if at least one of the plurality of signals is intended for the receiver; and employing linear digital signal processing to exploit the spreading code in each of the plurality of signals to separate the at least one of the plurality of signals from at least one other of the plurality of see claim 9 of ‘ 768) ( Claim 8 recites similar limitations as in claim 1 above, see similar rejection)

With regards to claim 15;  A non-transitory computer-readable memory, and instructions stored thereon and executable by at least one processor for: receiving a plurality of signals from multiple transmitters, each of the plurality of signals comprising a receive symbol mask and a spreading code, at least one receive symbol mask being specific for, and known to, the receiver, and the spreading code being unknown to the receiver; employing the at least one receive symbol mask to determine if at least one of the plurality of signals is intended for the receiver; and employing linear digital signal processing to exploit the spreading code in each of the plurality of signals to separate the at least one of the plurality of signals from at least one other of the plurality of signals ( see claim 9 of ‘ 768) ( Claim 9 recites similar limitations as in claim 1 above, see similar rejection)

With regards to claims 3, 10, 18, The method of claim 1, wherein the receiver is an uplink receiver or a downlink receiver (see claim 3 of ‘ 768)

With regards to claims 5, 12, 19, The method of claim 1, wherein receiving the plurality of signals comprises removing a cyclic prefix from each of the plurality of signals (see claim 5 of ‘ 768)  ).

claims 7,  14, The method of claim 1, wherein the receive symbol mask comprises a variation in at least one transmission property according to an algorithm that is provided to, known to, or learnable by the receiver (see claim 4 of ‘ 768) )

Allowable Subject Matter
7.	Claims 2,4,6,9,11,13,16 and 20 are objected to as being dependent upon a rejected base claim.
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        January 11, 2022